Citation Nr: 0839079	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO. 07-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether VA has received new and material evidence to 
reopen service connection for a right shoulder disability.

2.  Entitlement to an increased rating in excess of 20 
percent for left shoulder impingement with arthritis.

3.  Entitlement to an increased rating in excess of 20 
percent tarsal tunnel release of the left lower extremity.

4.  Entitlement to an increased rating in excess of 10 
percent for left foot and heel pain, status post arthroscopic 
surgery for an anterior heel spur. 

5.  Entitlement to an increased rating in excess of 10 
percent for left ankle disability.

6.  Entitlement to a total rating due to individual 
unemployability caused by service-connected disabilities 
(TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and J. H.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to July 
1993.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions dated in August and November 
2006. 

In April 2006, the veteran raised contentions to the effect 
that service connection was warranted disability involving 
both wrists and hands.  Those claims have not been certified 
to the Board on appeal nor have they otherwise been developed 
for appellate purposes; therefore, the Board has no 
jurisdiction over those claims, and they will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 1991 and Supp. 
2007); 38 C.F.R. § 20.101 (2008).  However, they are referred 
to the RO for appropriate action.

In August 2008, the veteran had a hearing at the RO before 
the Acting Veterans Law Judge whose signature appears at the 
end of this decision.
 
The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed rating action in February 1994, the RO 
denied service connection for a right shoulder disability.

2.  Evidence associated with the record since the February 
1994 RO decision is either cumulative or redundant and, by 
itself or in connection with evidence previously assembled, 
does not relate to an unestablished fact or raise a 
reasonable possibility of substantiating the claim for 
service connection for right shoulder disability. 

3.  The veteran's left shoulder impingement with arthritis 
has for the entire period of claim been manifested primarily 
by complaints of pain with limitation of forward flexion to 
90 degrees.

4.  The veteran's tarsal tunnel release of the left lower 
extremity, manifested primarily by complaints of pain 
radiating from the heel to the knee and diminished sensation 
in the medial aspect of the veteran's left ankle, has for the 
entire period of claim been productive of no more than 
moderate incomplete paralysis of the external popliteal nerve 
(common peroneal).

5.  Disability of the left foot and heel, status post 
arthroscopic surgery for an anterior heel spur, has for the 
entire period of claim been productive of no more than 
moderate impairment. 

6.  The veteran's left ankle disability, manifested primarily 
by complaints of pain, 10 degrees of dorsiflexion, and 45 
degrees of plantar flexion, has for the entire period of 
claim been productive of no more than moderate disability.

7.  The veteran's case does not present such medical 
complexity or controversy as to warrant an advisory medical 
opinion by one or more independent medical experts who are 
not employees of VA.


CONCLUSIONS OF LAW

1.  The RO's February 1994 rating decision, which denied 
service connection for right shoulder disability, became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1993).

2.  New and material evidence has not been received to reopen 
service connection for right shoulder disability.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 
38 C.F.R. § 3.156 (2008).

3.  The criteria for a rating in excess of 20 percent for 
left shoulder impingement with arthritis have not been met 
for any period of increased rating claim.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5010-5201 (2008).

4.  The criteria for a rating in excess of 20 percent tarsal 
tunnel release, left lower extremity, have not been met for 
any period of increased rating claim. 38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.68, 4.124a, Diagnostic Code 8521 (2008).

5.  The criteria for a rating in excess of 10 percent for 
left foot and heel pain, status post arthroscopic surgery for 
an anterior heel spur, have not been met for any period of 
increased rating claim. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.68, 4.71a, Diagnostic Code 5284 
(2008).

6.  The criteria for a rating in excess of 10 percent for 
left ankle disability have not been met for any period of 
increased rating claim. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.68, 4.71a, Diagnostic Code 5271 
(2008).

7.  The criteria for an independent medical examination have 
not been met for any period of claim.  38 U.S.C.A. § 7109 
(West 2002 and Supp. 2007); 38 C.F.R. § 20.901 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
addressed in this decision (new and material evidence to 
reopen service connection for right shoulder disability, and 
increased ratings for service-connected left shoulder 
impingement with arthritis, tarsal tunnel release of the left 
lower extremity, and left foot and heel pain (status post 
arthroscopic surgery for an anterior heel spur), and left 
ankle disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA 
has met that duty.

The RO received the veteran's claims in April 2006, and there 
is no issue as to providing an appropriate application form 
or completeness of the application. Following the receipt of 
that application, VA notified the veteran of the information 
and evidence necessary to substantiate and complete the 
claims, including the evidence to be provided by the veteran, 
as well as that which VA would attempt to obtain. In 
particular, VA notified the veteran of the information and 
evidence necessary to substantiate a claim of entitlement to 
service connection, including that necessary to reopen claims 
which had previously been denied by VA.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  VA also notified the veteran of the 
manner in which it determined disability ratings and 
effective dates, should service connection be granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to claims for increased ratings, VA informed the 
veteran that the evidence had to show that such disabilities 
had worsened and the manner in which such worsening had 
affected the veteran's employment and daily life. VA also set 
forth the rating criteria for each of the service-connected 
disabilities at issue.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

After notice was provided to him, the veteran provided or 
identified extensive evidence which could substantiate his 
claims.  VA then fulfilled its duty to assist the veteran in 
obtaining that evidence.  In so doing, VA conducted two 
hearings at which the veteran testified in support of his 
various claims.  VA also examined the veteran to determine 
the nature and etiology of his claimed right shoulder 
disability, as well as the extent of the service-connected 
disabilities of the left lower extremity. 

In his Notice of Disagreement, received in September 2006, 
the veteran stated that "at every single examination that 
was conducted by a private physician outside the jurisdiction 
of VA, an increased rating was established every time."  
Despite that assertion, the veteran has not provided the name 
or address of any of those outside physicians, nor has he 
provided the reports of their examinations.  In this regard, 
the Board notes that VA's duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  Rather, 
the duty to assist requires VA to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C. § 5103A(b)(1) (emphasis added); see, e.g., 
Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  If a 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 406 (1991). 

Following its review of the record, the Board finds no 
evidence of any VA error in notifying or assisting the 
veteran that reasonably affects the fairness of this 
adjudication or otherwise results in prejudice to the 
veteran.  Indeed, the veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his various 
service connection (including reopening) and increased rating 
claims.  There is no basis for additional development, as 
such development would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the Board will proceed to the merits of the 
appeal.

Service Connection for a Right Shoulder Disability

The veteran contends that the manifestations of his right 
shoulder disability had their onset in or were aggravated by 
service.  He acknowledges that he injured his right shoulder 
prior to service but contends that, at the time he entered 
active duty, the residuals of that injury had resolved.  He 
notes that he was treated on multiple occasions in service 
and that the manifestations of his right shoulder disability 
are virtually identical to those associated with his service-
connected left shoulder disability; therefore, he maintains 
that service connection for right shoulder disability is also 
warranted. 

A review of the record discloses that this is not the 
veteran's first claim for service connection for right 
shoulder disability.  Such a claim was before the RO in 
February 1994.  The evidence showed that the veteran's right 
shoulder disability had existed prior to service but had not 
been aggravated thereby.  Accordingly, service connection was 
denied.  The veteran did not appeal that decision, and it 
became final under the law and regulations then in effect .  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1993).  
The veteran now seeks to reopen that claim.  

In February 1994, as now, service connection could be granted 
for disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Generally, the evidence had to show: (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

Every veteran was taken to have been in sound condition when 
examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders which had been noted at 
the time of the examination, acceptance, and enrollment, or 
when clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

A preexisting injury or disease was considered to have been 
aggravated by active military, naval, or air service, when 
there was an increase in disability during such service, 
unless there was a finding that the increase in disability 
had been due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease were not sufficient to be considered aggravation 
in service unless the underlying condition, as contrasted to 
symptoms, had worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991). 

In February 1994, the relevant evidence on file consisted of 
the veteran's service medical records. They showed that, 
during his September 1986 service entrance examination, the 
veteran reported that he had injured his right shoulder in a 
(pre-service) 1980 motor vehicle accident.  He reportedly 
underwent corrective surgery and subsequently demonstrated a 
full range of right shoulder motion. 

During his service entrance examination, the veteran 
demonstrated a prominent right distal clavicle and a surgical 
scar over the right acromioclavicular joint.  X-rays revealed 
a small, round, radiolucent defect at the distal end of the 
clavicle, but no evidence of recent fracture or subluxation.  
Although the examiner assigned the veteran a numerical 
designation of 1 under U on his physical profile, PULHES, the 
veteran had identifiable residuals affecting his right 
shoulder from his pre-service automobile accident. PULHES are 
the six categories into which a physical profile is divided. 
The U for upper extremities, and the number 1 indicates that 
an individual possesses a high level of medical fitness and 
consequently is medically fit for any military assignment.  
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The veteran was treated on several occasions in service for 
complaints of right shoulder pain and right arm numbness.  
Although bursitis was reported in April 1991, followup 
treatment failed to establish the diagnosis or to establish 
any increase in the preservice pathology.  Rather, the health 
care provider reported that the bursitis was resolving.  
Indeed, there were no further complaints or clinical findings 
of right shoulder disability in service after April 1991.  
Absent any competent evidence of incurrence of chronic right 
shoulder disability in service or increase in the pre-
existing pathology during service, service connection for 
right should disability was denied.  

The veteran was notified of the February 1994 rating 
decision, as well as his appellate rights; however, a notice 
of disagreement was not received with which to initiate an 
appeal.  Therefore, the February 1994 rating decision became 
final under the law and regulations then in effect.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1993). 

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  When a veteran seeks to reopen a 
final decision based on new and material evidence, the Board 
must first determine whether new and material evidence has in 
fact been received, according to 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to VA decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

If new and material evidence is received, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

In this veteran's case, the evidence added to the record 
since the RO's February 1994 decision includes a substantial 
amount of VA medical records reflecting the veteran's 
treatment from the mid-1990s through August 2008, and reports 
of VA examinations, performed in April 1999, February 2000, 
February 2001, September and October 2002, and June 2006; the 
transcript of March 2007 hearing at the RO before a Decision 
Review Officer; and the transcript of the August 2008 hearing 
before the undersigned Acting Veterans Law Judge. 

The additional evidence is new in the sense that it has not 
previously been before the VA. Although a February 2007 MRI 
showed a partial tear of the right supraspinatus tendon, the 
additional records do not fill the deficits in the evidence 
which existed at the time of the RO's decision in February 
1994.  That is, the additional evidence does not show that 
the pre-service right shoulder abnormalities underwent any 
permanent increase in pathology during service.  It is, 
essentially, cumulative or duplicative of the evidence of 
record in February 1994.  Even when considered with the 
evidence previously of record, the additional evidence does 
not raise a reasonable possibility of substantiating the 
claim for service connection for right shoulder disability 
because the additional evidence still does not show that a 
right shoulder disability did not preexist service or was 
permanently worsened by service. 

The Board has considered the veteran's lay statements and 
testimony to the effect that he did not have a right shoulder 
disorder prior to service, and that he believes his right 
shoulder was aggravated by service.  As a layman, however, he 
is only qualified to report on matters which are capable of 
lay observation.  He is not qualified to render opinions 
which require medical expertise, such as the diagnosis or 
cause of a particular disability.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection.  Absent such 
evidence, service connection is not warranted.  In any event, 
because new and material evidence has not been associated 
with the claims folder, the request to reopen service 
connection for a right shoulder disability is denied.



 Increased Rating Claims

The veteran also seeks increased ratings for the following 
service-connected disabilities: left shoulder impingement 
with arthritis; tarsal tunnel release of the left lower 
extremity; left foot and heel pain, status post arthroscopic 
surgery for an anterior heel spur; and left ankle disability.  
Although he maintains that the current disability ratings do 
not adequately reflect the level of impairment caused by 
those disabilities, the associated manifestations do not meet 
or more nearly approximate the criteria for higher 
evaluations for any period of increased rating claims.  
Accordingly, increased disability ratings must be denied.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45. 

Left Shoulder Impingement Syndrome

The veteran's left shoulder impingement with arthritis is 
most appropriately rated on the basis of limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5201.  

In evaluating impairment of the upper extremities, it is 
often important to determine the veteran's major or dominant 
upper extremity.  Impairment of a major upper extremity can 
frequently result in a rating higher than that assignable for 
impairment of the minor upper extremity.  38 C.F.R. § 4.69.  
In this case, the veteran is right handed; therefore, his 
left upper extremity is considered his minor upper extremity. 

Limitation of motion of the arm is rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 20 percent rating 
is warranted when motion of the minor arm can be accomplished 
to shoulder level or to midway between the side and shoulder 
level.  A 30 percent rating is warranted when motion of the 
minor arm is limited to 25 degrees from the veteran's side. 

In this case, X-rays taken during the June 2006 VA 
examination show that the veteran has minimal osteoarthritis 
affecting his left shoulder and a February 2007 MRI shows 
tendinopathy in the shoulder.  He maintains that such 
abnormalities cause pain, primarily with overhead use and 
strenuous forward flexion.  Although he also experiences 
limitation of motion, the competent evidence of record, such 
as the report of the June 2006 VA examination and the reports 
of consultations with the VA Orthopedic service from March 
2007 through February 2008, shows that the veteran is able to 
actively raise his left upper extremity to at least 90 
degrees (shoulder level).  38 C.F.R. § 4.71, Plate I (2008).  
Moreover, there is no competent evidence of heat, 
discoloration, swelling, or deformity; and there are no 
additional limitations associated with pain, fatigue, lack of 
endurance with repetitive use, incoordination.  

Such findings meet or more nearly approximate the schedular 
criteria for a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Accordingly, the Board finds that the 
criteria for a rating in excess of 20 percent for left 
shoulder impingement with arthritis have not been met for any 
period of increased rating claim.

In arriving at this decision, the Board notes that, during 
the March 2007 VA Orthopedic Consultation, the veteran 
reportedly demonstrated extreme weakness of the subscapular, 
supraspinatus and infraspinatus muscles; however, even if the 
left shoulder disability were rated on the basis of muscle 
weakness, it would warrant no more than a 20 percent rating 
for any period of the claim under Diagnostic Code 5304.  
38 C.F.R. § 4.73. 

Tarsal Tunnel Release of the Left Lower Extremity

The veteran's tarsal tunnel release of the left lower 
extremity is rated as paralysis of the external popliteal 
nerve (common peroneal).  38 C.F.R. § 4.124a, Diagnostic Code 
8521.  Under Diagnostic Code 8521, a 20 percent rating is 
warranted for moderate incomplete paralysis, while a 30 
percent rating is warranted for severe incomplete paralysis.  
38 C.F.R. § 4.124a.  

In this case, the veteran's tarsal tunnel release of the left 
lower extremity is manifested primarily by complaints of pain 
and numbness radiating from the left ankle to the left knee.  
There is four inch curvilinear surgical scar on the left 
ankle which is darker than the surrounding skin but flat and 
nontender.  The veteran reports decreased sensation in the 
area and pain, worse with prolonged standing or walking.  Due 
to resultant difficulty climbing ladders, the veteran reports 
impaired capabilities as a carpenter; however, he is able to 
accomplish all activities of daily living independently.  

The veteran's complaints notwithstanding, the competent 
evidence of record, such as a March 2008 consultation with 
the VA Neurology Service and a May 2008 consultation with the 
VA Orthopedic Service, shows that he walks with a normal gait 
and has normal muscle bulk and tone in his lower extremities.  
There is no evidence of muscle atrophy, and his strength is 
5/5, bilaterally.  Moreover, his Babinski sign is downgoing, 
and his patellar and Achilles reflexes are two plus and 
equal, bilaterally.  Although the June 2006 VA examiner noted 
diminished sensation in the medial aspect of the veteran's 
left ankle, he characterized such deficit as minimal in 
degree.  Indeed, the record is negative for any findings that 
the veteran's residuals of the tarsal tunnel release of the 
left lower extremity are productive of any more than moderate 
impairment.  For these reasons, the Board finds that the 
criteria for a rating in excess of 20 percent tarsal tunnel 
release, left lower extremity, have not been met for any 
period of increased rating claim.

Left Foot and Heel Disability

The veteran's service-connected left foot and heel disability 
is rated in accordance with the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  A 10 percent rating is 
warranted for moderate residuals of a foot injury, while a 20 
percent evaluation is warranted for moderately severe 
residuals. 

A review of the record discloses that the veteran's left foot 
and heel disability has for the entire period of increased 
rating claim been manifested primarily by pain and a 
contraction deformity of the first through fourth toes.  
There is no evidence that such manifestations are productive 
of any more than moderate impairment. Accordingly, the Board 
finds that the criteria for a rating in excess of 10 percent 
for left foot and heel pain, status post arthroscopic surgery 
for an anterior heel spur, have not been met for any period 
of increased rating claim.

Left Ankle Disability

Limitation of motion of the ankle is rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 percent rating 
is warranted for moderate limitation of motion, while a 20 
percent rating is warranted for severe limitation of motion. 

The veteran's left ankle disability, manifested primarily by 
complaints of pain and dorsiflexion to 10 degrees and plantar 
flexion to 45 degrees.  While the dorsiflexion is 10 degrees 
less than expected, the plantar flexion is within normal 
limits.  38 C.F.R. § 4.71, Plate I.  There is no evidence 
that such manifestations have for any period of increased 
rating claim been productive of any more than moderate 
impairment.  For these reasons, the Board finds that the 
criteria for a rating in excess of 10 percent for left ankle 
disability have not been met for any period of increased 
rating claim.

Additional Considerations

In arriving at the foregoing determinations, the Board notes 
that the amputation rule is applicable.  That is, the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68. 

In this case, the veteran's tarsal tunnel release of the left 
lower extremity, left foot and heel disability, and left 
ankle disorder all affect the left lower extremity below the 
knee.  The combined evaluation for those disabilities is 40 
percent, which is also the rating for a below the knee 
amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5165.  In 
regard to rating multiple disabilities, the Board notes that 
a specific percentage rating is assigned to each disability.  
Those ratings are the combined, not added, using the combined 
ratings table. 38 C.F.R. § 4.25 (2008). 

By law, a combined rating in excess of 40 percent is 
precluded for the veteran's service-connected disorders of 
the left lower extremity.  To argue otherwise, one would have 
to take the anomalous position that the level of impairment 
due to the service-connected left lower extremity 
disabilities is greater than if the left lower extremity was 
not present at all.  While the veteran may disagree with the 
law, it is not within the purview of the Board to change the 
law.  Rather, when considering appeals, the Board is bound by 
applicable statutes, VA regulations, and precedent opinions 
of the VA General Counsel.  38 U.S.C.A. § 7104(c) (West 2002 
and Supp. 2007); 38 C.F.R. § 19.5 (2008).  In this case, such 
statutes, regulations, and opinions have been correctly 
applied.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected tarsal tunnel release of the 
left lower extremity, left foot and heel disability, and left 
ankle disorder; however, the evidence does not show such an 
exceptional or unusual disability picture, with associated 
factors such as frequent hospitalization, as to render 
impractical the application of the regular schedular 
standards in rating any of those disabilities.  38 C.F.R. 
§ 3.321(b)(1) (2008).  The veteran's complaints associated 
with his multiple service-connected disabilities - primarily 
pain, weakness, limitation of motion, and diminished 
sensation - are all contemplated by the regular schedular 
standards.  The degrees of disability specified are, 
generally, considered adequate to compensate for considerable 
loss of working time from exacerbations of illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  Absent competent evidence to 
the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 

Although marked interference with employment is relevant to 
extraschedular consideration, that aspect of the appeal will 
be addressed in the REMAND section below in the context of 
the remanded claim for TDIU.  

Finally, the Board has considered the veteran's request for 
an additional examination.  In particular he requests an 
examination by an examiner not associated with the VA health 
care network.

VA examinations are scheduled when the medical evidence 
accompanying a particular claim is not adequate for rating 
purposes.  38 C.F.R. 3.326(a) (2008).  In this case, the 
veteran contends that his most recent (June 2006) VA 
examination was not properly performed or thorough enough to 
give an adequate picture of the level of disability caused by 
his various service-connected disorders.  Despite the 
veteran's contentions, however, the Board finds that the June 
2006 VA examination is adequate for rating purposes.  The 
June 2006 VA examination was full and complete in that it 
included a review of the veteran's claims file, an interview 
with the veteran, a physical examination, and associated 
testing, such as X-rays. Moreover, the findings are generally 
consistent with those noted in treatment records, dated 
before and after the examination.  Finally, the veteran has 
not presented any independent medical evidence that would 
call into question the adequacy of the examination.  In this 
regard, it must be emphasized that he is not qualified by 
training or experience to offer competent evidence as to the 
adequacy of the examination.  Espiritu.

Although a new VA examination is not warranted, an 
independent examination may still be performed.  When, in the 
judgment of the Board, an expert medical opinion, in addition 
to that available within the VA, is warranted by the medical 
complexity or controversy involved in an appeal case, the 
Board may secure an advisory medical opinion for one or more 
independent medical experts who are not employees of the VA.  
38 U.S.C.A. § 7109; 38 C.F.R. § 20.901.  In this regard, 
neither the veteran nor his representative has provided an 
explanation or offered any evidence as to why a medical 
expert not employed by VA would provide a medical opinion 
superior to those of the VA physician who performed the June 
2006 VA examination.  Moreover, the medical evidence on file 
does not show any controversy as to the degree of impairment 
caused by the service-connected disabilities at issue.  
Accordingly, the request for the opinion of an independent 
medical expert is denied.


ORDER

New and material evidence not having been received, the 
request to reopen service connection for right shoulder 
disability is denied.

A disability rating in excess of 20 percent for left shoulder 
impingement with arthritis is denied.

A disability rating in excess of 20 percent tarsal tunnel 
release of the left lower extremity is denied.

A disability rating in excess of 10 percent for left foot and 
heel pain, status post arthroscopic surgery for an anterior 
heel spur, is denied. 

A disability rating in excess of 10 percent for left ankle 
disability is denied.


REMAND

The veteran also seeks entitlement to a TDIU.  A review of 
the record shows that there is outstanding evidence which 
could support the veteran's claim for TDIU; therefore, 
resolution of the issue of TDIU requires additional 
development prior to further consideration by the Board.  

VA regulations establish objective and subjective standards 
for an award of TDIU. When the veteran's schedular rating is 
less than total (for a single disability or combination of 
disabilities), a total rating may nonetheless be assigned.  
Where, as here, there are two or more disabilities, at least 
one disability must be ratable at 40 percent or more, and any 
additional disabilities must result in a combined rating of 
70 percent or more, and the disabled person must be unable to 
secure or follow a substantially gainful occupation.  38 
C.F.R. § 4.16(a).  A total disability rating may also be 
assigned on an extra-schedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a). 

During his August 2008 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that he had 
received vocational rehabilitation through VA.  However, his 
Vocational Rehabilitation and Education folder has not been 
associated with the claims folder.  Accordingly, the issue of 
entitlement to TDIU is REMANDED for the following action:

1. Associate the veteran's Vocational 
Rehabilitation and Education folder with 
the claims file.

2. Then, readjudicate the issue of 
entitlement to a TDIU. Such 
readjudication should include, but is not 
limited to, a discussion of the potential 
application of an extraschedular 
evaluation under 38 C.F.R. § 4.16(b).  If 
the benefits sought on appeal are not 
granted, the veteran and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  While the veteran 
need take no further action unless notified to do so, it must 
be emphasized that he has the right to submit any additional 
evidence and/or argument on the matter the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


